DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 31-49 in the reply filed on 05/25/2022 is acknowledged.  The traversal is on the ground(s) that all of the limitations of claim 31 have analogous limitations in claim 50.  This is not found persuasive because inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using the product such as using detection system as a marker on a sports field, or as a container to hold objects related to a sports game.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The recitation in claims 31 and 46 of “ imaging device control circuitry,” the recitation in claim 34 of “correlation machine learning circuitry” the recitation in claim 35 of “feedback machine learning circuitry,” the recitation in claim 36 of “correlation machine learning circuitry,” the recitation in claim 37 of “trigger database storage circuitry,” the recitation in claim 38 of “historical database storage circuitry,” the recitation in claim 40 of “an imaging device database storage circuitry,” the recitation in claim 41 of “a player detection circuitry,” the recitation in claim 42 of “a player database storage circuitry,” the recitation in claim 44 of “an image database storage circuitry,” and the recitation in claim 45 of “object analytics circuitry” are objected to because the term “circuitry/circuit” is not mentioned/disclosed in applicant’s specification filed 07/01/2019.

Claim Objections
Claim 46 IS objected to because of the following informalities:  
The recitation in claim 46, line 15 of “to the feedback.” should be changed to --to the feedback;--. Claim 46 should have only one period at the end of the claim only. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-37, 40, 44, 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lock (20100210377).

 	Regarding claim 31, Lock (Figures 1-10) teaches a detection system for tracking a moving object, the detection system comprising: a sensor for sensing an event; a trigger detection module coupled to the sensor (Para. 0131), wherein the trigger detection module is configured to identify an event sensed by the sensor to be a trigger event; an imaging device (Para. 0053-0057) for imaging a trajectory of an object; and imaging device control circuitry for controlling the imaging device; wherein the imaging device control circuitry is coupled to the trigger detection module and is configured to control the imaging device in response to a trigger event being identified by the trigger detection module, wherein the imaging device is coupled to the imaging device control circuitry for providing a feedback from the imaging device to the imaging device control circuitry, and wherein the imaging device control circuitry is configured to control the imaging device in response to the feedback (Para. 0055, 0057, 0062-0068). 

 
	Regarding claim 32, Lock (Figures 1-10) teaches the imaging device control circuitry is configured to: correlate the feedback with the trigger event; and control the imaging device based on the correlation (Para. 0055, 0057, 0062-0068).  


	Regarding claim 33, Lock (Figures 1-10) teaches the correlation is based on an event type, a location, and/or a timing corresponding to the tracked moving object (Para. 0055, 0057, 0062-0068). 

 
	Regarding claim 34, Lock (Figures 1-10) teaches correlation machine learning circuitry coupled to the imaging device control circuitry, wherein the correlation machine learning circuitry is configured to identify one or more characteristic properties (Para. 0041, 0054) and/or one or more patterns of the correlation; and wherein the imaging device control circuitry is further configured to control the imaging device based on the identified one or more characteristic properties and/or one or more patterns of the correlation (Para. 0070, 0094).  


	Regarding claim 35, Lock (Figures 1-10) teaches feedback machine learning circuitry coupled to the imaging device control circuitry, wherein the feedback machine learning circuitry is configured to identify one or more characteristic properties and/or one or more patterns of the feedback (Para. 0041, 0054); and wherein the imaging device control circuitry is further configured to control the imaging device based on the identified one or more characteristic properties and/or one or more patterns of the feedback (Para. 0070, 0094).  


	Regarding claim 36, Lock (Figures 1-10) teaches correlation machine learning circuitry coupled to the imaging device control circuitry, wherein the correlation machine learning circuitry is configured to identify one or more characteristic properties and/or one or more patterns of the correlation (Para. 0041, 0054); and wherein the imaging device control circuitry is further configured to control the imaging device based on the identified one or more characteristic properties and/or one or more patterns of the correlation; 3 of 10Application No. 16/475,202 Attorney Docket No. 4015-10885 Client Reference No. P051832US01 wherein the correlation machine learning circuitry and the feedback machine learning circuitry are integral to a single machine learning circuitry (Para. 0070, 0094).  


	Regarding claim 37, Lock (Figures 1-10) teaches trigger database storage circuitry; wherein the trigger detection module is configured to identify the trigger event by comparing, by the trigger detection module, first trigger event data obtained from the sensor to second trigger event data stored in the trigger database storage circuitry and obtained via the sensor at an earlier point or period in time than the first trigger event data (Para. 0044).  


	Regarding claim 40, Lock (Figures 1-10) teaches an imaging device database storage circuitry for storing one or more characteristics of the imaging device (Para. 0055, 0057); wherein the imaging device database storage circuitry is coupled to the imaging device control circuitry; wherein the imaging device control circuitry is configured to control the imaging device in response to receiving information regarding the one or more characteristics of the imaging device from the imaging device database storage circuitry (Para. 0055, 0057).


	Regarding claim 44, the modified Lock (Figures 1-10) teaches an image database storage circuitry coupled to the imaging device; wherein the image database storage circuitry is configured to store images, output by the imaging device, for later retrieval (Para. 0056, 0084, 0094).  


	Regarding claim 46, Lock (Figures 1-10) teaches a system for analyzing a moving object, the system comprising: a detection system for tracking a moving object, the detection system comprising: a sensor for sensing an event (Para. 0131); a trigger detection module coupled to the sensor, wherein the trigger detection module is configured to identify an event sensed by the sensor to be a trigger event; an imaging device (Para. 0053-0057) for imaging a trajectory of an object; and imaging device control circuitry for controlling the imaging device; wherein the imaging device control circuitry is coupled to the trigger detection module and is configured to control the imaging device in response to a trigger event being identified by the trigger detection module, wherein the imaging device is coupled to the imaging device control circuitry for providing a feedback from the imaging device to the imaging device control circuitry, and wherein the imaging device control circuitry is configured to control the imaging device in response to the feedback (Para. 0055, 0057, 0062-0068); an analytics system coupled to an output layer of the detection system, wherein the analytics system is configured to analyze one or more characteristics of the object (Para. 0055, 0057, 0062-0068).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-39, 41-43, 45, 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Lock in view of Coza (20150328516).

	Regarding claim 38, Lock (Figures 1-10) teaches a detection system for tracking a moving object, the detection system comprising: a sensor for sensing an event; a trigger detection module coupled to the sensor (Para. 0131), wherein the trigger detection module is configured to identify an event sensed by the sensor to be a trigger event.
 	Lock does not teach historical database storage circuitry for storing the trigger event data obtained via the sensor; a machine learning module coupled to the historical database storage circuitry, wherein the machine learning module is configured to identify one or more characteristic properties and/or one or more patterns of the trigger events stored in the historical database storage circuitry; wherein the machine learning module is coupled to the trigger detection module for providing information regarding the one or more identified characteristic properties and/or the one or more identified patterns to the trigger detection module; and wherein the trigger detection module is further configured to identify a trigger event based on a comparison of the one or more identified characteristic properties and/or the one or more identified patterns with a sensed trigger event.  
 	Coza (Figures 1-50) teaches historical database storage circuitry for storing the trigger event data obtained via the sensor (Para. 0304, 0361); a machine learning module coupled to the historical database storage circuitry, wherein the machine learning module is configured to identify one or more characteristic properties and/or one or more patterns of the trigger events stored in the historical database storage circuitry (Para. 0304, 0361); wherein the machine learning module is coupled to the trigger detection module for providing information regarding the one or more identified characteristic properties and/or the one or more identified patterns to the trigger detection module (Para. 0304, 0361); and wherein the trigger detection module is further configured to identify a trigger event based on a comparison of the one or more identified characteristic properties and/or the one or more identified patterns with a sensed trigger event (Para. 0304, 0361).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Lock with historical database storage circuitry for storing the trigger event data obtained via the sensor as taught by Coza as a means of comparing historical athletic performance and speed of the performance over a period of time (Coza: Para. 0361).


	Regarding claim 39, the modified Lock (Figures 1-10) teaches a detection system for tracking a moving object, the detection system comprising: a sensor for sensing an event; a trigger detection module coupled to the sensor (Para. 0131), wherein the trigger detection module is configured to identify an event sensed by the sensor to be a trigger event.
 	The modified Lock does not teach trigger database storage circuitry; wherein the trigger detection module is configured to identify the trigger event by comparing, by the trigger detection module, first trigger event data obtained from the sensor to second trigger event data stored in the trigger database storage circuitry and obtained via the sensor at an earlier point or period in time than the first trigger event data; wherein the historical database storage circuitry and the trigger database storage circuitry are integral to a single trigger event database storage circuitry.  
	Coza (Figures 1-50) teaches trigger database storage circuitry (Para. 0304, 0361); wherein the trigger detection module is configured to identify the trigger event by comparing, by the trigger detection module, first trigger event data obtained from the sensor to second trigger event data stored in the trigger database storage circuitry and obtained via the sensor at an earlier point or period in time than the first trigger event data (Para. 0304, 0361); wherein the historical database storage circuitry and the trigger database storage circuitry are integral to a single trigger event database storage circuitry (Para. 0304, 0361).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Lock with the trigger detection module is configured to identify the trigger event by comparing, by the trigger detection module, first trigger event data obtained from the sensor to second trigger event data stored in the trigger database storage circuitry and obtained via the sensor at an earlier point or period in time than the first trigger event data as taught by Coza as a means of comparing historical athletic performance and speed of the performance over a period of time (Coza: Para. 0361).


	Regarding claim 41, Lock (Figures 1-10) teaches a detection system for tracking a moving object, the detection system comprising: a sensor for sensing an event; a trigger detection module coupled to the sensor (Para. 0131), wherein the trigger detection module is configured to identify an event sensed by the sensor to be a trigger event.
 	Lock does not teach a player detection circuitry configured to identify a movement and/or position of a player and output movement data and/or position data based on the identification of the movement and/or position; wherein the player detection circuitry is coupled to the imaging device control circuitry; 5 of 10Application No. 16/475,202Attorney Docket No. 4015-10885Client Reference No. P051832US01wherein the imaging device control circuitry is further configured to control the imaging device in response to the movement data and/or position data received at the imaging device control circuitry from the player detection circuitry.  
	Coza (Figures 1-50) teaches a player detection circuitry configured to identify a movement and/or position of a player and output movement data and/or position data based on the identification of the movement and/or position (Para. 0304, 0361); wherein the player detection circuitry is coupled to the imaging device control circuitry (Para. 0304, 0361); 5 of 10Application No. 16/475,202Attorney Docket No. 4015-10885Client Reference No. P051832US01wherein the imaging device control circuitry is further configured to control the imaging device in response to the movement data and/or position data received at the imaging device control circuitry from the player detection circuitry (Para. 0304, 0361).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Lock with the trigger detection module is configured to identify the trigger event by comparing, by the trigger detection module, first trigger event data obtained from the sensor to second trigger event data stored in the trigger database storage circuitry and obtained via the sensor at an earlier point or period in time than the first trigger event data as taught by Coza as a means of comparing historical athletic performance and speed of the performance over a period of time (Coza: Para. 0361).


	Regarding claim 42, the modified Lock (Figures 1-10) teaches a detection system for tracking a moving object, the detection system comprising: a sensor for sensing an event; a trigger detection module coupled to the sensor (Para. 0131), wherein the trigger detection module is configured to identify an event sensed by the sensor to be a trigger event.
 	The modified Lock does not teach a player database storage circuitry coupled to the player detection circuitry; wherein the player database storage circuitry is configured to store the movement data and/or position data for later retrieval.  
	Coza (Figures 1-50) teaches a player database storage circuitry coupled to the player detection circuitry (Para. 0304, 0361); wherein the player database storage circuitry is configured to store the movement data and/or position data for later retrieval (Para. 0304, 0361).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Lock with the player database storage circuitry is configured to store the movement data and/or position data for later retrieval as taught by Coza as a means of comparing historical athletic performance and speed of the performance over a period of time (Coza: Para. 0361).


	Regarding claim 43, the modified Lock (Figures 1-10) teaches a detection system for tracking a moving object, the detection system comprising: a sensor for sensing an event; a trigger detection module coupled to the sensor (Para. 0131), wherein the trigger detection module is configured to identify an event sensed by the sensor to be a trigger event.
 	The modified Lock does not teach the player database storage circuitry is coupled to the imaging device control circuitry; wherein the imaging device control circuitry is configured to control the imaging device in response to the movement data and/or position data stored in the player database storage circuitry and retrieved by the imaging device control circuitry from the player database storage circuitry.  
	Coza (Figures 1-50) teaches the player database storage circuitry is coupled to the imaging device control circuitry (Para. 0304, 0361); wherein the imaging device control circuitry is configured to control the imaging device in response to the movement data and/or position data stored in the player database storage circuitry and retrieved by the imaging device control circuitry from the player database storage circuitry (Para. 0304, 0361).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Lock with the imaging device control circuitry is configured to control the imaging device in response to the movement data and/or position data stored in the player database storage circuitry as taught by Coza as a means of comparing historical athletic performance and speed of the performance over a period of time (Coza: Para. 0361).


	Regarding claim 45, Lock (Figures 1-10) teaches a detection system for tracking a moving object, the detection system comprising: a sensor for sensing an event; a trigger detection module coupled to the sensor (Para. 0131), wherein the trigger detection module is configured to identify an event sensed by the sensor to be a trigger event.
 	Lock does not teach object analytics circuitry coupled to the imaging device and the imaging device control circuitry; wherein the object analytics circuitry is configured to:6 of 10Application No. 16/475,202Attorney Docket No. 4015-10885 Client Reference No. P051832US01analyze one or more characteristics of the object; and provide information regarding the analyzed one or more characteristics of the object to the imaging device control circuitry; and wherein the imaging device control circuitry is configured to control the imaging device in response to the analyzed one or more characteristics of the object.  
	Coza (Figures 1-50) teaches object analytics circuitry coupled to the imaging device and the imaging device control circuitry (Para. 0304, 0361); wherein the object analytics circuitry is configured to:6 of 10Application No. 16/475,202Attorney Docket No. 4015-10885 Client Reference No. P051832US01analyze one or more characteristics of the object (Para. 0304, 0361); and provide information regarding the analyzed one or more characteristics of the object to the imaging device control circuitry (Para. 0304, 0361); and wherein the imaging device control circuitry is configured to control the imaging device in response to the analyzed one or more characteristics of the object (Para. 0304, 0361).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Lock with the object analytics circuitry is configured to6 of 10Application No. 16/475,202Attorney Docket No. 4015-10885 Client Reference No. P051832US01analyze one or more characteristics of the object as taught by Coza as a means of comparing historical athletic performance and speed of the performance over a period of time (Coza: Para. 0361).


	Regarding claim 47, Lock (Figures 1-10) teaches a system for analyzing a moving object, the system comprising: a detection system for tracking a moving object, the detection system comprising: a sensor for sensing an event (Para. 0131). 
 	Lock does not teach the analytics system is further configured to calculate a performance measure of a player responsive to the analysis of the one or more characteristics of the object.  
	Coza (Figures 1-50) teaches the analytics system is further configured to calculate a performance measure of a player responsive to the analysis of the one or more characteristics of the object (Para. 0361).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Lock with the analytics system is further configured to calculate a performance measure of a player responsive to the analysis of the one or more characteristics of the object as taught by Coza as a means of comparing historical athletic performance and speed of the performance over a period of time (Coza: Para. 0361).


	Regarding claim 48, the modified Lock (Figures 1-10) teaches a system for analyzing a moving object, the system comprising: a detection system for tracking a moving object, the detection system comprising: a sensor for sensing an event (Para. 0131). 
 	The modified Lock does not teach the calculation of the performance measure of the player is further based on a detection of a movement and/or a position of the player.  
	Coza (Figures 1-50) teaches the calculation of the performance measure of the player is further based on a detection of a movement and/or a position of the player (Para. 0361).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Lock with the calculation of the performance measure of the player is further based on a detection of a movement and/or a position of the player as taught by Coza as a means of comparing historical athletic performance and speed of the performance over a period of time (Coza: Para. 0361).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Lock in view of Marty (20070026975).

	Regarding claim 49, the modified Lock (Figures 1-10) teaches a system for analyzing a moving object, the system comprising: a detection system for tracking a moving object, the detection system comprising: a sensor for sensing an event (Para. 0131). 
 	The modified Lock does not teach the calculation of the performance measure of the player is further based on the movement and/or the position of the player relative to the trajectory of the object.
 	Marty (Figures 1-10) teaches the calculation of the performance measure of the player is further based on the movement and/or the position of the player relative to the trajectory of the object (Para. 0009, 0015, 0019, 0031, 0114).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Lock with the calculation of the performance measure of the player is further based on the movement and/or the position of the player relative to the trajectory of the object as taught by Marty as a means of generating trajectory session parameters used to characterize a human's performance in the trajectory session (Marty: Para. 0131).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711